UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                 Submitted October 24, 2005*
                                  Decided November 1, 2005


                                               Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. KENNETH F. RIPPLE, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-2095                                                     Appeal from the United
                                                                States District Court for the
MITZI BAKER,                                                    Northern District of Illinois,
      Plaintiff-Appellant,                                      Eastern Division.
               v.
                                                                No. 02 C 525
JOHN E. POTTER, Postmaster General,                             Mark Filip, Judge.
     Defendant-Appellee.


                                               Order

   The district court granted summary judgment for the defendant in this employ-
ment-discrimination case, holding among other things that plaintiff’s claims are
barred by a release she signed as part of a settlement.

    Mitzi Baker worked for the Postal Service between 1989 and 2002, when she re-
signed as part of the settlement that paid her $200,000 in exchange for a release of
all legal claims. There had been many: between 1996 and 2001 Baker filed five ad-
ministrative charges, each with multiple contentions. The charge that led to this
suit was filed in May 1996 and asserted that the Postal Service violated her rights
when the manager of the facility where Baker was working (1) proposed to remove


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 05-2095                                                                      Page 2


her on the ground that she was physically unable to perform her duties and (2) in-
sisted that she visit the Postal Service’s medical staff for two examinations. These
steps, Baker contends, violated the Americans with Disabilities Act and Title VII of
the Civil Rights Act of 1964.

    Baker kept her job after the events of 1996 and was still working for the Postal
Service when the settlement was reached. She released the Postal Service from “all
liability for any claims arising out of any of the facts alleged in these consolidated
and pending causes of action against the Postmaster General”. The reference to
“these consolidated and pending causes of action” is to the multiple charges of dis-
crimination before the Equal Employment Opportunity Commission. Baker ac-
cepted the settlement proceeds and resigned—but two weeks later filed this suit
based on the 1996 administrative charge. It is barred by the release, just as the dis-
trict court held.

   Baker accuses her lawyer of misleading her during the negotiations and not se-
curing as much as he could on her behalf, but Baker (who is literate) signed the re-
lease; its terms were no surprise to her. Although a lawyer’s misconduct may sup-
port malpractice litigation, it does not justify continued pursuit of another party
that has negotiated (and paid dearly) for peace. See, e.g., United States v. 7108 West
Grand Avenue, 15 F.3d 632 (7th Cir. 1994). In principle a lawyer’s errors might viti-
ate an agreement, but rescission in order to open the way for this suit would require
Baker to repay the $200,000. See Fleming v. U.S. Postal Service, 27 F.3d 259 (7th
Cir. 1994). She has not offered to repay; instead she wants to keep the agreement’s
benefits while avoiding its detriments, which is not permissible.

    According to Baker, her lawyer sent a letter saying that Baker was not releasing
all of her pending claims. We may assume that this is so, but unilateral statements
cannot vary the effect of a contract that bears both side’s signatures. The parol evi-
dence rule sometimes allows a contract to be viewed in the light of objective evi-
dence from third parties or both sides’ negotiators, see Pierce v. Atchison, Topeka &
Santa Fe Ry., 65 F.3d 562, 568 (7th Cir. 1995), but does not give effect to self-
serving and unilateral declarations by one party to a contract or that party’s lawyer.

    Baker tells us that the Postal Service has agreed to modify the settlement by, for
example, deleting negative information from her personnel file. That a rider to the
agreement has been negotiated does not mean that any other provision has been
modified. The release in particular stands unaltered—and, because a release is an
affirmative defense, see Fed. R. Civ. P. 8(c), the fact that the Postal Service chose
not to plead it in response to some other claim Baker may have made (she alludes to
an “arbitration case before Judge Lefkow”) does not prevent the Postal Service from
standing on the release in this litigation. Nor does Fed. R. Civ. P. 59(e) offer Baker
any assistance: When the initial judgment is correct (as it is), the district judge need
not grant a motion for reconsideration.

   In her reply brief, Baker contends that Judge Filip should have recused himself
because he knows one of the lawyers who represented the Postal Service. This ar-
gument comes too late and is incorrect as well. Federal judges often, and properly,
preside over cases in which litigants are represented by lawyers with whom the
No. 05-2095                                                                   Page 3


judge used to work (here, while both were in the United States Attorney’s Office).
See United States v. Murphy, 768 F.2d 1518, 1536–41 (7th Cir. 1985).

                                                                          AFFIRMED